MOREMEN, Chief Justice.
Movant Wilson filed a motion under RCr 11.42 in the Jefferson Circuit Court which was overruled without a hearing on the ground that a sufficient cause for granting it was not shown on the face of the petition. Wilson thereafter filed a motion to proceed in forma pauperis. This motion was overruled and he filed a petition in this Court to require Honorable J. Miles Pound, Judge of Jefferson Circuit Court, to furnish him a copy of the record for purposes of appeal. No response to the motion has been filed in this Court.
We have held that a petitioner is entitled to a free transcript of his RCr 11.42 proceeding in order to perfect the appeal if he has no money or property with which to pay for it himself. Under the authority of Davenport v. Winn, Ky., 385 S.W.2d 185, the petition is granted and an order of mandamus shall issue requiring the Honorable J. Miles Pound, Judge of Jefferson Circuit Court, to furnish a copy of the record to movant Wilson.